ee ae : . _
AO 245B (Rev. 02/08/2019) Judgment in a Criminat Petty Case (Modified) : . Page | of 1 F

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

¥. . . (For Offenses Committed On or After November 1, 1987)
Yordan Zeferino-De La Cruz Case Number: | 3:19-mj-23472
| Carolyn L Olives

 

 

Mm
4 SF SUR fa Bawd

Defendant's Attorney . f= tl fs it }
. # u i

 

. REGISTRATION NO. 88533298

THE DEFENDANT: .
XJ pleaded guilty to count(s) 1 of Complaint

AUG 2 6 209

 

 

 

 

res tit aie L Le cE ut sal “C
L) was found guilty to count(s) | SOUTHER: Teeter OF CAL FOHNIA
_ after a plea of not guilty. ~

Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

ei pst
tote

  

 

 

 

 

 

 

Title & Section - Nature of Offense Lo Count Number(s)
8:1325  . ILLEGAL ENTRY (Misdemeanor) » . a lo
L] The defendant has been found not guilty on n count(s)
LJ Count(s) . . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of: .

 

Vv : .
XX mm SERVED | 0 __ days.

EX Assessment: $10 WAIVED — a Fine: WAIVED

KX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. _

CL] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. —

Monday, August 26, 2019
Date of Imposition of Sentence
tty

Received 2 A i

DUSM. . _ HONORABI/E ROBERT N. BLOCK |
ms UNITED STATES MAGISTRATE JUDGE

 

vt

   

*

Clerk’s Office Copy. 3:19-mj-23472

 

 
